Citation Nr: 1233392	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	


INTRODUCTION

The Veteran served on active duty from December 1955 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service-connection claims for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  VA Compensation Examination and Medical Opinion

The Veteran should be afforded a VA examination and medical opinion to determine the etiology of his claimed bilateral hearing loss and tinnitus.  
VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran contends he suffered in-service acoustic trauma as follows:  (1) he had noise exposure during basic training, particularly when the man next to him fired a rifle near his head (see October 2010 notice of disagreement (NOD) and June 2011 substantive appeal (VA Form 9); and (2) he was exposed to loud engine noises while stationed near the boiler and engine rooms, as a stock  clerk, on board a Naval destroyer ship.  See February 2010 Veteran's statement and June 2011 substantive appeal.  The Veteran is competent to report these experiences since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The record also suggests continuity of symptomatology since service.  The Veteran, his wife, brother and childhood friend's statements assert that he has been experiencing persistent hearing loss and ringing in his ears since onset in service, which they are competent to state, since also observable by lay persons.  Id; see October 2010 NOD and October 2010 statements from his wife, brother, and a friend.

With the foregoing in mind, the Board has considered the Veteran's statements and finds they are competent, credible, and sufficient to establish the occurrence of noise during active duty, in the manner alleged.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is no indication of in-service incurrence of hearing loss and tinnitus in his service treatment records, which are unremarkable for treatment or diagnoses of these conditions.  Indeed, his December 1955 induction examination and August 1957 separation examination reports showed "normal" clinical evaluation of his ears and 15/15 bilateral whispered voice test results.

Nonetheless, the Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties and the difficulty of confirming his particular assertions.  His DD Form 214 shows a military occupational specialty of stock clerk in the U.S. Navy, which makes his assertion of being near loud engine room and boiler room noises possible.  Also, a service personnel record shows he completed a Marksman course in February 1956, making it likely that he was exposed to loud rifle noises.  In the absence of any contravening evidence and with the presence of several corroborating statements from family and a friend, the Board also finds the Veteran has credibly testified to continuity of hearing loss and tinnitus symptoms since service.  See Buchanan, 451 F.3d at 1331.

Moreover, he has been diagnosed with a bilateral sensorineural hearing loss disability, as shown by a VA audiological consult treatment record, dated in June 2010.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  This record also contains an audiogram showing puretone thresholds, which indicate he also meets the VA regulatory standards for a current hearing loss disability for compensation purposes under 38 C.F.R. § 3.385 (2011).

There is also no disputing that the Veteran presently has a tinnitus disability in his ears.  Boyer, 210 F.3d at 1353.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

There is also some positive medical evidence from a treating physician that indicates his bilateral hearing loss is attributable to service.  A November 2009 private treating physician, Dr. J.P., stated that the Veteran has been a patient since 1991, worn hearing aids since that time, and his hearing continues to deteriorate.  Dr. J.P. also opined that, "I feel this is probably service related."  A rationale is not expressly stated, but this opinion at least raises the need for a medical etiological opinion for his current hearing loss and tinnitus.  

The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus is warranted.  See McLendon, 20 Vet. App. at 79.  
	
II.  Outstanding Treatment Records

As an ancillary matter, the AMC should confirm if there are any outstanding private or VA treatment records, because there are indications of further VA and private treatment records for his bilateral hearing loss and tinnitus.  Here, a review of the Veteran's claims file and Virtual VA records shows that VA treatment records at the Tulsa Outpatient Clinic, of the Muskogee, Oklahoma VA Medical Center (VAMC), are of record from May 2010 to March 2012.  So, the AMC should confirm if there are outstanding, pertinent treatment records from the Tulsa Outpatient Clinic, especially any dated prior to May 2010 and since March 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Also, the Veteran submitted a single medical record, respectively, from his long-time treating physician, Dr. J.P., and the Hearing Solutions Center.  Moreover, the Veteran's brother indicated that the Veteran sought treatment for his hearing loss soon after service with their family doctor, Dr. S., but such records have not been obtained by the AOJ.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then the AMC should attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide the names of any VA or non-VA health care providers that have treated him for his bilateral hearing loss and tinnitus since service.  He should be specifically asked to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any additional medical treatment records from his family physician, Dr. S.; Dr. J.P. in Pawhuska, Oklahoma; and Hearing Solution Centers in Tulsa, Oklahoma.  Further, regardless as to whether he responds, obtain any outstanding, pertinent VA treatment records from the Muskogee VAMC, including the Tulsa Outpatient Clinic, especially dated prior to May 2010 and since March 2012 to the present. 

2.  After the AMC completes the requested development in the above paragraph, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should respond to the following:

a) Please confirm if the Veteran currently has bilateral sensorineural hearing loss and tinnitus.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease? 

For purposes of the examination and opinion, the examiner must presume that the Veteran has credibly asserted noise exposure during service in the U.S. Navy (1955 to 1957) as it relates to a singular occurrence of having a rifle fire near his head and working within relatively close proximity of the boiler and engine room of the ship that he served aboard.  There is also competent evidence of post-service continuity of symptoms of hearing loss and ringing in his ears.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



